Citation Nr: 0804044	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

    Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a substantive appeal filed in August 2005, the veteran had 
requested a Board hearing to be held in Washington DC.  
However, in a statement of record from the veteran's 
representative dated in December 2006, it was explained that 
the veteran wished to cancel his hearing request, but 
continue the appeal.


FINDINGS OF FACT

1.  The veteran has a provisional diagnosis of PTSD, but did 
not report for subsequently scheduled VA PTSD evaluations.  

2.  The veteran's provisional PTSD diagnosis has not been 
attributed to a verified in-service stressor.

3.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  The United States Court of Appeals for Veterans' 
Claims (Court) has held that this notice must be provided to 
a claimant before the initial, unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2007).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in February 2004.  In March 
2004, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to "submit any evidence in his possession that pertains to 
the claim," and he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
The veteran was specifically provided a PTSD questionnaire.  
Thus, the Board finds that the content and timing of the 
March 2004 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claim on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, in this case such notice was actually 
provided in correspondence to the veteran dated in March 
2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The claimant's personnel file, 
service medical records, and pertinent post-service medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is noted that the 
veteran was scheduled for additional PTSD evaluations, but he 
failed to appear for two.  The veteran was contacted via the 
telephone contact number he left with VA.  The veteran did 
not respond to that contact.  Further, the veteran failed to 
complete and submit the PTSD questionnaire and he also failed 
to submit a statement of military history to include the 
stressors he alleges were experienced during service.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim.  

Factual Background

Service medical records (SMRs) are entirely negative for any 
complaints, treatment or diagnosis relating to any 
psychiatric disorder and the August 1971 separation 
examination report shows that psychiatric evaluation was 
normal.  

Service personnel records show that the veteran served in 
Vietnam from September 1970 to August 1971, with his primary 
duty being wheeled vehicle repair.  The veteran received a 
National Defense Service Medal (NDSM), and the Vietnam 
Service Medal (VSM), but no awards or decorations indicative 
of combat.

The veteran filed a claim for service connection in February 
2004, claiming PTSD.  However, no dates were given with 
regard to the onset of his disability or the period of 
treatment.  

In March 2004, the veteran was notified as to what evidence 
was required to substantiate his PTSD claim, and he was 
mailed a PTSD questionnaire.  To date a completed PTSD 
questionnaire has not been received by VA.  

In a May 2004 rating decision, the RO denied the veteran's 
PTSD claim, citing lack of a diagnosis, absence of credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and the lack of a medical nexus.  In 
response, the veteran submitted a notice of disagreement in 
November 2004.  He stated, "I have not had any treatment for 
PTSD however I feel that I have most of the symptoms of 
PTSD."  

A VA medical record dated in May 2005 indicates that the 
veteran wanted to be seen for a consultation and examination 
for PTSD.  At that time, screening for PTSD and depression 
was positive, but neither PTSD nor a psychiatric disorder was 
diagnosed. 

A statement of the case (SOC) was issued in June 2005 denying 
the PTSD for reasons concurrent with the prior rating 
decision.

Following the issuance of the SOC, the veteran submitted VA 
treatment reports dated from July 2005 to December 2005.  A 
May 2005 record reflects that screening for PTSD and 
depression were positive.  An outpatient report, dated in 
August 2005, provided a "provisional" diagnosis of PTSD as 
well as a diagnosis of depressive disorder, not otherwise 
specified.  The report noted that the veteran was well-
groomed, with "good eye contact" and "no psychomotor 
retardation or agitation."  The examiner remarked that the 
veteran looked depressed, with varied affect.  At that time, 
the veteran complained of depression, hopelessness, insomnia, 
irritability, nightmares, and flashbacks.  The veteran denied 
any suicidal or homicidal ideation, and neither mania nor 
psychosis was apparent to the examiner.  The examiner noted 
that the veteran refused to take medication, as he did not 
want to develop and dependency.  The veteran stated that he 
was unable to afford a PTSD treatment program.  

Thereafter, the veteran was scheduled for a PTSD evaluation 
on August 19, 2005.  The veteran failed to report.  The 
treatment note documented that the veteran had been seen on 
August 12, 2005 and diagnosed with "probable PTSD."  The 
veteran was scheduled to meet with an examiner for an 
assessment of whether he had PTSD to include a review of his 
trauma during military service and subsequent PTSD treatment.  
The veteran was again scheduled to meet with a VA examiner in 
December 2005, but he again did not report for the 
evaluation.  

A supplemental statement of the case was issued in January 
2006.  The RO denied the veteran's PTSD claim, reasoning that 
the evidence failed to show the occurrence of an in-service 
stressor, a confirmed diagnosis of PTSD, and a link between 
them.

Legal Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the competent medical evidence of record does 
not contain a diagnosis of PTSD conforming to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  The service medical records are negative for 
complaints, findings, treatment, or diagnosis of a 
psychiatric disorder or PTSD.  At discharge, the veteran was 
examined and determined to be psychiatrically normal.  

Post-service, insufficient medical evidence exists to 
establish a diagnosis of the claimed disability, PTSD.  As it 
stands the records contains only a May 2005 record which 
shows that that the veteran's PTSD screen was positive, and a 
provisional diagnosis of PTSD made in August 2005, at which 
time the veteran gave a history of non-specific stressors 
including feeling that his life was in danger and seeing 
people dying during service in Vietnam.  Subsequent to August 
2005, two VA evaluations for PTSD to include examination as 
well as a review of the veteran's military history were 
scheduled; the veteran failed to appear.  The provisions of 
38 C.F.R. § 3.655 state that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim or any other original claim, the claim 
shall be rated based on the evidence of record.  

Significantly, the record contains no diagnosis of PTSD which 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed PTSD, 
service connection may not be granted.  See also see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Thus, service 
connection for PTSD must be denied on this basis alone.  

As a related matter, the Board points out that the veteran 
failed to submit any evidence, including lay evidence, of a 
specific in-service stressor.  The veteran was provided 
multiple opportunities to furnish this information.  He 
failed to submit his VA PTSD questionnaire, failed to appear 
for two VA evaluations, and cancelled a scheduled personal 
hearing.  He provided no specific information whatsoever 
regarding any in-service event which he perceived to be 
traumatic.  In addition, the veteran did not earn any awards 
or decorations in service indicative of combat, which in and 
of itself would establish the occurrence of an in-service 
stressor.  Accordingly, there is no verified and corroborated 
stressor of record.  Moreover, with respect to a medical 
nexus between current symptoms and an in-service stressor, no 
competent medical nexus exists.  In the absence of a current 
diagnosis of PTSD, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002); 38 C.F.R. 3.159(c)(4).  Accordingly, the Board 
finds that the requirement of a medical nexus has also not 
been satisfied.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his claimed 
disorder.  There is no probative medical evidence that the 
veteran has PTSD which is the result of a verifiable stressor 
which occurred during service.   In reaching this conclusion, 
the Board acknowledges that the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case and service connection is 
not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


